DETAILED ACTION
1.    This communication is responsive to the continuation filed November 23, 2020.
2.    Claims 1-20 are pending in this application. Claims 1, 7, 13 are independent claims. This action is made Non-Final.
3.    The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examined under the first inventor to file provisions of the AIA 
4.    The present application was filed on March 8, 2018 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA 

5.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
 
Response to Arguments
7.	Applicant’s arguments, with respect to the amendment filed on November 23, 2020 with respect to claims 1-20 have been fully considered and are found persuasive. 

The applicant argues:
1. The newly amended claim language of “wherein the further updated graphical user interface configured to display at least one of a topology tab and a photonic network tab allowing the operator to select at least one of a geographic map and a network map” overcomes the previously cited arts.

The examiner responds:
2.  The examiner agrees.

However, Swinkels [0161] “Referring to FIG. 12, in an exemplary embodiment, a network diagram illustrates a network 500 with an interconnected photonic mesh of nodes 502A-502K”.

Swinkels [Fig 13 item 522] shows displaying this network map within the user interface.

Swinkels [0162] “FIG. 13, the screen 520-1 illustrates the network 520 (in a map insert 522) and a service 524 provisioned between the nodes 520-B, 520-H”.

Thus, the updated graphical user interface could be configured to also include Swinkel’s network map insert 522.


The examiner cites the new art of Trinler (“Trinler”, US 2010/0138750).

Trinler is analogous art of a monitoring an optical network on a user interface [0004, 0093].

Trinler [0060] “i) a tree hierarchy window 510, which can contain a graphical depiction of either a network tree or a path tree depending upon the selected tab 511a or 511b and (ii) a map window 520. In the present example, the "Path" tab 511b is the active tab  for the tree hierarchy window 510 and thus the tree hierarchy window 510 depicts a path tree hierarchy 512 in accordance with a path model, such as that described with reference to path model objects tree 400 in FIG. 4”.

Thus, Trinler teaches displaying a network map in response to selection of a network tree tab.

The examiner’s search found relevant art of Bruechheimer et. al. (“Brueckheimer”, US2017/0353243) Fig 21 item 14 shows an optical network map included within an optical network management user interface.

The applicant argues:
2. Frantz does not disclose “providing a further updated graphical user interface configured to display the current state, the first future state, and the second future state to the operator”

The examiner responds:
3.  The examiner respectfully disagrees.

The examiner is making the argument that Swinkles’s user interface can be modified to include Frantz Fig 3.

Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. 

Frantz [0019] “the communication network can be monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”.

Frantz [Fig 3] shows a system performance graph which shows an initial time state and several future time states. 

Frantz [Fig 3] shows time 0, time 1, time 2 of future states.

The current state would be the point on the time line that represents the current time.

A future state would be a point on the time line after the current time.


The examiner is always available for interviews.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swinkels et. al. (“Swinkels”, US 2015/0333824) in view of Frantz et. al. (“Frantz”, US 2014/0255024) in further view of Trinler (“Trinler”, US 2010/0138750).

Claim 1:
Swinkels teaches computer-implemented method for managing optical network services in an optical network, the computer-implemented method comprising: ([abstract] ‘Systems and methods of optimizing capacity of an optical network”)

Swinkels teaches providing a graphical user interface configured to display a current state of the optical network to an operator; ([0063] “Referring to FIG. 5, in an exemplary embodiment, a diagram illustrates a dashboard 320 showing metrics associated with the optical network 100”), [0063] “compute real-time margin, an estimation, prediction, and/or calculation, showing non-linear impairments, link loss, dispersion, error rates, etc”)

Swinkels teaches performing analysis based on a first user input (Swinklels Fig 15 shows an optical network performance graph on a user interface, Swinklels [0163] “FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization. These options can include, for example, a single channel optimization, a gridded full optimization, a superchannel full optimization, a gridded mesh optimization, a gridless mesh optimization, and a genetic algorithm optimization”, Swinkels [0163]  “the genetic algorithm optimization determines how A-Z demands should be routed in the network 500 to optimize superchannels, wavelength placing, etc. to avoid blocking/contention and to maximize throughput”, thus, a user can perform real-time optimization on the network., Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”. Thus, based on user input, then network performance parameters can be changed, and a real-time even happens on the network that affects the future state of the network)

Swinkels teaches performing analysis based on a first user input related to an event affecting the current state of the optical network to determine a first future state of the optical network. (Swinklels Fig 15 shows an optical network performance graph on a user interface, Swinklels [0163] “FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization. These options can include, for example, a single channel optimization, a gridded full optimization, a superchannel full optimization, a gridded mesh optimization, a gridless mesh optimization, and a genetic algorithm optimization”, Swinkels [0163]  “the genetic algorithm optimization determines how A-Z demands should be routed in the network 500 to optimize superchannels, wavelength placing, etc. to avoid blocking/contention and to maximize throughput”, thus, a user can perform real-time optimization on the network., Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”. Thus, based on user input, then network performance parameters can be changed, and a real-time even happens on the network that affects the future state of the network)

Swinkels does not explicitly teach providing an updated graphical user interface configured to display the current state and the first future state to an operator. However, Frantz is analogous art of monitoring a state of an optical network [abstract, 0012]. Frantz [Fig 3] shows a system performance graph with shows an initial time state and several future time states. Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”. Frantz [Fig 3] shows time 0, time 1, time 2 of future states. The current state would be the point on the time line that represents the current time. A future state would be a point on the time line after the current time. The examiner is making the argument that Swinkles’s user interface can be modified to include Frantz Fig 3. It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the optical network monitoring interface of Swinkels with the optical network planning graph of Frantz so that a user can receive alerts when optical network equipment fails or falls below a threshold [Frantz 0082] so a user can take corrective action to maintain a cost efficient design [Frantz 0110].

The modified Swinkels + Frantz teaches performing an updated analysis based on the first user input and a second user input related to planned/scheduled services (Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. Frantz [0019] “the communication network can be monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”, Swinkels teaching the capability to change network parameters, such as changed to optimize network capacity, Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Swinklels [0163]”FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”) to determine a second future state of the optical network (Frantz [Fig 3] shows a system performance graph with shows an initial time state and several future time states. Frantz [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”)

The modified Swinkels + Frantz teaches providing a further updated user interface configured to display the current state, and the first future and the second future state to an operator  (Frantz [Fig 3] shows a system performance graph with shows an initial time state and several future time states. [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”, Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. Frantz [0019] “the communication network can be monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”)

The modified Swinkels + Frantz does not explicitly teach wherein the further updated graphical user interface configured to display at least one of a topology tab and a photonic network tab allowing the operator to select at least one of a geographic map and a network map. Trinler is analogous art of a monitoring an optical network on a user interface [0004, 0093]. Trinler [0060] “i) a tree hierarchy window 510, which can contain a graphical depiction of either a network tree or a path tree depending upon the selected tab 511a or 511b and (ii) a map window 520. In the present example, the "Path" tab 511b is the active tab  for the tree hierarchy window 510 and thus the tree hierarchy window 510 depicts a path tree hierarchy 512 in accordance with a path model, such as that described with reference to path model objects tree 400 in FIG. 4”. Thus, Trinler teaches displaying a network map in response to selection of a network tree tab. It would 


Claim 2:
The modified Swinkels + Frantz + Trinler teaches causing changes in the optical network to implement the second future state in response to approval from the operator (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Swinklels [0163]”FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”, (Frantz [Fig 3] shows a system performance graph with shows an initial time state and several future time states. [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”, Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. Frantz [0019] “the communication network can be monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”)


Claim 3:
The modified Swinkels + Frantz + Trinler teaches wherein the first future state has less optical margin in the optical network than the current state and the second future state has less optical margin in the optical network than the first future state, (Swinkels [0010] “intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity; determining the one or more wavelengths that have extra margin; adjusting at least one of the one or more wavelengths to reduce associated margin to a nominal margin so as to increase supportable capacity of the first wavelength; and increasing capacity of the first wavelength based on the supportable capacity”, so margin can be reduced in future states) and wherein the operator makes selections in the first user input and the second user input  (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Frantz [Fig 3] shows a system performance graph with shows an initial time state and several future time states. [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”, Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. Frantz [0019] “the communication network can be monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”)


Claim 4:
The modified Swinkels + Frantz + Trinler teaches that the selections are made to temporarily operate at the less optical margin based on the event and associated services affected by the event. (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Swinklels [0163]”FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”, thus, a user can temporarily set less optical margins)

Claim 5:
The modified Swinkels + Frantz + Trinler teaches wherein the selections are made based on a series of what if comparisons to explore excess capacity (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Swinklels [0163]”FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”, thus, a user can temporarily set less optical margins, thus, the user has a series of optimization options -- (what if I change) options – to explore various optical margin changes)

The modified Swinkels + Frantz + Trinler teaches network conditions based on the excess capacity Swinklels [0010] “a method of optimizing capacity of an optical network”, Swinkels [0010] “The adjusting can utilize any one of modifying average power, changing wavelength, changing modulation, and changing precompensation. The reduction to the nominal margin can be based on comparing one or more link parameters associated with one or more wavelengths used to derive a Net System Margin”, Swinkels [0010]  “The adjusting can be simulated in an application prior to operation on nodes in the optical network”, Swinkels [0011] “perform a nonlinear optimization to determine adjustments to the one or more wavelengths by modeling modem bit rate, Optical Signal to Noise Ratio (OSNR), and whether or not a signal can support additional capacity as real functions in the nonlinear optimization)


Claim 6:
The modified Swinkels + Frantz + Trinler teaches that the analysis and the updated analysis perform capacity mining to determine excess capacity available (Swinkels [0011] “identify a first wavelength capable of using excess capacity, determine the one or more wavelengths have extra margin, adjust the one or more wavelengths to reduce associated margin to a nominal margin amount so as to increase supportable capacity of the first wavelength, and increase capacity of the first wavelength based on the supportable capacity”) based on the first user input and the second user input (Swinklels [0067] “The various optimization metrics can be viewed as "knobs" which can be turned having an associated effect on the dashboard 320”, Swinklels [0163]”FIG. 15 illustrates a screen 520-3 with a setup insert 530 which includes various options for optimization”, Swinklels [0010] “a method of optimizing capacity of an optical network, through intentionally reducing margin on one or more wavelengths includes identifying a first wavelength capable of using excess capacity”)


Claim 7
(Swinkels [0043] “optical modems”, [0035] “modems that look the same differently based on an ability to provide additional revenue generating services by providing network capacity”)

Claim 8:
The modified Swinkels + Frantz + Trinler teaches wherein the analysis and the updated analysis utilize currently deployed services and the planned/scheduled services to determine the excess capacity  (Swinkels [0011] “identify a first wavelength capable of using excess capacity”)

Claim 9:
The modified Swinkels + Frantz + Trinler teaches wherein the event comprises one or more faults with the first future state comprising the optical network subsequent to restoration of at least one service (Swinkels [0004] “Optical network modeling and engineering are concerned with placing viable services (on wavelengths) into a network”, [0162] “Additionally, the application 510 can display the dashboard 320 which shows, in the case of the service 524, that the network 500 is healthy, has a low throughput, a lot of excess bandwidth (10/100), and very high NSM”, thus, a user can view a service and determine if it’s healthy/not healthy) subsequent (after) a capacity increase)

Claim 10:
The modified Swinkels + Frantz + Trinler teaches updated graphical user interface and the further updated graphical user interface each list a number of services restored and down based (Swinkels [0162] “Referring to FIGS. 13-21, in exemplary embodiments, various screens 520-1-520-9 illustrate an operation with the application 510 on the network 500. In FIG. 13, the screen 520-1 illustrates the network 520 (in a map insert 522) and a service 524 provisioned between the nodes 520-B, 520-H”, [0153] “The gridded mesh optimization takes all A-Z demands in the network 500 and optimizes based on routing signals on the spectral grid through the network 500. The gridless mesh optimization takes all A-Z demands in the network 500 and optimizes based on routing signals gridlessly. Finally, the genetic algorithm optimization determines how A-Z demands should be routed in the network 500 to optimize superchannels, wavelength placing, etc. to avoid blocking/contention and to maximize throughput”, thus, user routing option such as “gridless mesh optimization” optimizes routing around blocked/contention nodes and though restored nodes such as Fig 13 item 524, [0164] “FIG. 16 illustrates a screen 520-4 with the details 526 of the gridded full optimization. Note, the margin, for the service 524, has decreased to 7.5 (from 16.9), the health is low (blocking and no restoration)”

Claim 11:
The modified Swinkels + Frantz + Trinler teaches wherein the event comprises scheduling intermittent capacity increases on one or more services in the optical network. (Swinkels [0004] “Optical network modeling and engineering are concerned with placing viable services (on wavelengths) into a network”, [Swikels abstract] “increase capability of the first wavelength such that the first wavelength can operate at the associated target capacity”, (Frantz [Fig 3] shows a system performance graph with shows an initial time state and several future time states. [0064] “FIG. 3 shows a diagram to visualize processing of a communication network based on an evolution of performance parameters”, Frantz [0002] “system for planning, dimensioning, and cost efficient use of optical communication networks”. Frantz [0019] “the communication network can be monitored and/or supervised e.g. for parameters impacting its optical and/or transmission performance”)

Claim 12-17 are similar in scope to claims 1-6 and are rejected under similar rationale

Claim 18 is similar in scope to claim 9 and is rejected under similar rationale

Claim 19 is similar in scope to claim 11 and is rejected under similar rationale

Claim 20 is similar in scope to claim 1 and is rejected under similar rationale



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK V STITT whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145